This is an appeal by the defendant from an order of the Appellate Division as provided by subdivision 4 of section 588 of the Civil Practice Act. A question certified to this court as therein provided must be in such form that it may be answered "yes" or "no." If a question is certified "in such broad and indefinite terms that it will admit of one answer under one set of circumstances, and a different answer under another" the court will decline to answer it. (Grannan v. Westchester RacingAssn., 153 N.Y. 449, 458.) The question certified reads: "Are the records of the Department of Health of the City of New York, relating to the attendance and treatment of a patient at a hospital or clinic conducted by such Department, subject to subpoena duces *Page 456 tecum for production on the trial of a pending action, on application under Rule 162 of the Rules of Civil Practice?"
Manifestly the question cannot be answered either in the affirmative or negative.
The appeal should be dismissed, with costs.
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur.
Appeal dismissed.